MEMORANDUM**
John R. Prewitt appeals from the Bankruptcy Appellate Panel’s decision that affirmed the bankruptcy court’s order disallowing his claim against the Debtor’s estate. We have jurisdiction under 28 U.S.C. § 158, and affirm.
Previously, Prewitt filed Claim No. 15, which was based on four documents: a draft promissory note from Thomas Murphy, the deed of trust purporting to secure that obligation, a 1983 settlement agreement between Prewitt and Murphy, and a 1986 settlement agreement between the Debtor and the Ferrante Group. The bankruptcy court concluded that none of the documents evidenced any indebtedness *623to Prewitt, and that as a result, the Debtor could avoid Prewitt’s purported lien on its property.
Those rulings, which we upheld on appeal, bar Prewitt from bringing the instant Claim (No. 38), which he admits is based on the same four documents. If there is no debt, there is no claim — regardless of whether Prewitt labels it “secured” or “unsecured.” For that reason, we need not decide whether Debtor’s Plan of Reorganization precluded it from objecting to Prewitt’s unsecured claim.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.